Citation Nr: 1801615	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, as due to herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2017 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the Veteran was exposed to herbicide agents while stationed in Thailand.  

2. The Veteran's current ischemic heart disease is presumed to be causally and etiologically related to in-service herbicide agent exposure.  


CONCLUSION OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for ischemic heart disease as due to herbicide agent exposure have been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009). 

Service connection can also be established based on herbicide agent exposure. See 38 C.F.R. § 3.307(a)(6).  If a veteran is presumed to have been exposed to herbicide agents or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  Ischemic Heart disease is included in the presumptive list.

The Veteran's DD Form 214 reflects that he was stationed in Thailand during the Vietnam Era.  VA procedures providing guidance for verifying exposure to herbicide agents in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1.  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide agent exposure.

In a January 2015 sworn affidavit, the Veteran stated that he served as a helicopter mechanic and was station in Thailand during the Vietnam Era.  To that end, the Veteran asserted that he was stationed at Udorn Royal Thai Air Force Base, and that he was also given temporary orders to go to Nakohn Phanonm Royal Thai Air Force Base.  He testified that his barrackers were located directly along the perimeter line.  The Veteran stated that he travelled on the perimeter road on various occasions.  Further, in August 2017, the Veteran provided VA with numerous photographs which he contends identify his locations while in-service in Thailand with regard to the perimeter of the base in which he was stationed.    

Consistent with controlling law, the RO undertook to determine whether the Veteran's service likely exposed him to herbicide agents.  The RO contacted the Joint Services Records Research Center, which found that it could not verify that the Veteran was exposed to herbicide agents.  Nevertheless, the Board has considered the Veteran's testimony and finds that the evidence is at least in equipoise that he was, based on his duties and his duty location, exposed to herbicide agents while in Thailand.  He served on an air base where exposure was possible and he described duties that brought him in close proximity to the perimeter of the base.  These duties are consistent with his MOS. importantly, there is no reason to doubt the credibility of the Veteran's testimony.  As such, the Board acknowledges herbicide agent exposure on a facts-found basis.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the evidence is at least in equipoise as to whether was exposed to herbicides based on his perimeter service while stationed in Thailand.  As the record reflects that the Veteran has a current diagnosis of ischemic heart disease, service connection for ischemic heart disease is warranted based on the presumptions governing service connection based on herbicide agent exposure.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."); see also 38 C.F.R. §§ 3.307, 3.309.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for ischemic heart disease, as due to herbicide exposure, is granted.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


